DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 08, 2021 has been entered.	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Anita Liu on May 07, 2021.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A maintenance tool configured for performing maintenance operations within a gas turbine engine, the gas turbine engine defining a core air flowpath and a plurality of inspection holes spaced circumferentially about the gas turbine engine, the maintenance tool comprising: 
a rail system comprising a plurality of rail segments, the plurality of rail segments configured to be inserted through an individual inspection hole of the plurality of inspection holes of the gas turbine engine for assembly of the rail system within the core air flowpath, wherein each of the plurality of rail segments extends lengthwise between a first end and a second end and is connected to an adjacent rail segment of the plurality of rail segments at one of the first end or the second end; 
a maintenance head slidable along the plurality of rail segments of the rail system for performing maintenance operations within the core air flowpath, the maintenance head slidably coupled to an exterior of the plurality of rail segments of the rail system; and
a plurality of radial clamps fixed to the rail system at circumferentially spaced locations, the plurality of radial clamps configured to extend through respective holes of the plurality of inspection holes while fixed to the rail system.  

5. (Currently Amended) The maintenance tool of claim 1, wherein the plurality of radial clamps each include a shaft 

6. (Currently Amended) The maintenance tool of claim 5, wherein the plurality of radial clamps each include a pair of attachment pins 

7. (Currently Amended) The maintenance tool of claim 5, wherein the plurality of radial clamps each include a body portion 

18. (Currently Amended) A gas turbine engine system comprising: 
a gas turbine engine having a compressor section, a combustion section, and a turbine section in serial flow order and together defining at least in part a core air flowpath, the gas turbine engine defining a plurality of inspection holes spaced circumferentially about the gas turbine engine; and 
a maintenance tool comprising: 
a rail system comprising a plurality of rail segments, the plurality of rail segments configured to be inserted through an individual inspection hole of the plurality of inspection holes of the gas turbine engine for assembly ;
a plurality of radial clamps fixed to the rail system at circumferentially spaced locations, the plurality of radial clamps extending through respective holes of the plurality of inspection holes while fixed to the rail system; and 

wherein the maintenance head is slidably coupled to an exterior of the plurality of rail segments of the rail system.  


20. (Currently Amended) The gas turbine engine system of claim 18, wherein the wherein the plurality of radial clamps are attached to the rail system

Allowable Subject Matter
Claims 1, 3-14, 16-23 and 26-27 are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
May 10, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741